Mr. Justice Hodges
delivered the opinion of the Court.
Certiorari to the district court of Jefferson County was granted to review a judgment and ruling that C.R.S. 1963, 13-5-32 (careless driving) is not applicable to an act committed on private property.
The respondent, Patrick Eugene Millican, was charged with careless driving on the parking lot of a shopping center. The county court of Jefferson County granted his motion to dismiss the charge on the ground that our careless driving statute “does not apply to an act committed solely upon private property.” On appeal, the district court of Jefferson County affirmed.
We reverse. The applicability of C.R.S. 1963, 13-5-32 to acts committed on private property, such as is herein involved, was discussed in our recent decision of Clark v. Bunnell, 172 Colo. 32, 470 P.2d 42. It was therein held that this statute is applicable and may be enforced in connection with acts of careless driving committed on private property used as a shopping center parking lot. This is dispositive of the issue here.
The judgment of the district court is reversed and it is ordered that the district court remand this case to the Jefferson County court with proper directions.